Citation Nr: 1455186	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a hemorrhoid disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from February 1969 to October 1970.  

This appeal came before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2013, the Board denied the appeal for entitlement to service connection for hemorrhoids and remanded the issue of entitlement to service connection for hypertension.  The Veteran appealed the denial of service connection for hemorrhoids to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the Board's decision with respect to the denial of the claim of entitlement to service connection for hemorrhoids, and remanded the case to the Board for action consistent with the decision.  In a November 2014 rating decision, the originating agency granted service connection for hypertension.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The record contains the Veteran's assertions of intermittent hemorrhoids during and since service, medical evidence documenting treatment for hemorrhoids in service, and medical evidence of a current hemorrhoid disability.  Although an examination was provided to determine the etiology of the hemorrhoid disability, the opinion provided by the examiner is not adequate.  Thus, another opinion is needed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim. 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's hemorrhoid disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the hemorrhoid disability originated during service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinion(s), the examiner should assume that the Veteran has had intermittent hemorrhoids since service.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.  

4. Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



